Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 1 of 10




                                                               EXHIBIT
                                                                      A
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 2 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 3 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 4 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 5 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 6 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 7 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 8 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 9 of 10
Case 3:18-cv-00205-DLH-ARS Document 1-3 Filed 10/15/18 Page 10 of 10
